Case: 2:19-cv-04466-EAS-KAJ Doc #: 21-3 Filed: 10/10/19 Page: 1 of 4 PAGEID #: 460




                         UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO


OHIOANS AGAINST                                    :      Case No. 2:19-CV-4466
CORPORATE BAILOUTS, LLC, et al,                    :
                                                   :      Judge Sargus
       Plaintiffs,                                 :
                                                   :
v.                                                 :
                                                   :
FRANK LAROSE, et al,                               :
                                                   :
       Defendants.                                 :



                            DECLARATION OF KELLI GARCIA



     Pursuant to 28 U.S.C. § 1746, I, KELLI GARCIA, hereby declare as follows:

     1.   I am over 18 years of age and have personal knowledge of the facts stated herein.

     2.   Currently, I am involved in the effort in Ohio to circulate petitions in order to subject

portions of H.B. 6 to referendum, employed by Initiative and Referendum Campaign

Management Services (“IRCMS”).

     3.   Generally speaking, Initiative and Referendum Campaign Management has been

engaged to manage the signature gathering efforts in Ohio in order to subject portions of H.B. 6

to referendum.

     4.   Prior to engaging in any effort in Ohio to circulate petitions in order to subject portions

of H.B. 6 to referendum, I completed an Ohio Secretary of State Form 15.

     5.   On the Form 15, I disclosed not only my name but my cell phone number.

     6.   On October 8, 2019, I received an unsolicited text message on my cell phone from the

phone number indicated as (480) 236-9856 and the person identifying herself as Meghan with
Case: 2:19-cv-04466-EAS-KAJ Doc #: 21-3 Filed: 10/10/19 Page: 2 of 4 PAGEID #: 461




Ohioans for Energy Security, and immediately offering me $2,500 to sign up with their

unidentified team.

     7.    I briefly engaged in a text exchange on my phone with the person identifying herself

as Meghan.

     8.    A true and accurate copy of the text exchange taken by screen shots of my phone

follows:




                                              -2-
Case: 2:19-cv-04466-EAS-KAJ Doc #: 21-3 Filed: 10/10/19 Page: 3 of 4 PAGEID #: 462




     9.   Within the text messages, Meghan claimed that she received my cell phone number

from “another petitioner”. However, the petitioners who work with IRCMS do not have my

personal cell phone number. The only place I have publicly published or disseminated my name

together with my cell phone number related to the on-going petition effort in Ohio has been on

the Form 15 which was filed with the Ohio Secretary of State. Thus, contrary to the indication of

Meghan in her text that she received my cell phone number from a petitioner, it is reasonably




                                              -3-
Case: 2:19-cv-04466-EAS-KAJ Doc #: 21-3 Filed: 10/10/19 Page: 4 of 4 PAGEID #: 463
